Name: 2004/893/EC: Commission Decision of 20 December 2004 providing for the temporary marketing of certain seed of the species Secale cereale, not satisfying the requirements of Council Directive 66/402/EEC (notified under document number C(2004) 5027)Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  European Union law;  marketing;  plant product
 Date Published: 2005-10-14; 2004-12-23

 23.12.2004 EN Official Journal of the European Union L 375/31 COMMISSION DECISION of 20 December 2004 providing for the temporary marketing of certain seed of the species Secale cereale, not satisfying the requirements of Council Directive 66/402/EEC (notified under document number C(2004) 5027) (Text with EEA relevance) (2004/893/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (1), and in particular Article 17 thereof, Whereas: (1) In Latvia the quantity of available seed of winter varieties of rye (Secale cereale) suitable to the national climatic conditions and which satisfies the requirements of Directive 66/402/EEC in respect of the presence of the harmful organism Claviceps purpurea is insufficient and therefore not adequate to meet the needs of the Member State. (2) It is not possible to meet the demand for seed of that species satisfactorily with seed from other Member States or from third countries, which satisfies all the requirements laid down in Directive 66/402/EEC. (3) Accordingly, Latvia should be authorised to permit the marketing of seed of that species subject to less stringent requirements for a period expiring on 30 November 2004. (4) In addition, other Member States irrespective of whether the seed was harvested in a Member State or in a third country covered by Council Decision 2003/17/EC of 16 December 2002 on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (2) which are in a position to supply Latvia with seed of that species, should be authorised to permit the marketing of such seed. (5) It is appropriate that Latvia acts as coordinator in order to ensure that the total amount of seed authorised pursuant to this Decision does not exceed the maximum quantity covered by this Decision. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 The marketing in the Community of seed of winter rye which does not satisfy the requirements laid down in Directive 66/402/EEC in respect of the presence of the harmful organism Claviceps purpurea shall be permitted, for a period expiring on 30 November 2004, in accordance with the terms set out in the Annex to this Decision and subject to the following conditions: (a) the maximum number of sclerotia or fragments of sclerotia of Claviceps purpurea present in a sample of 500 grams of seed of the category basic seed or certified seed is 15; (b) the official label states the number of sclerotia or fragments of sclerotia of Claviceps purpurea as ascertained in the official examination carried out pursuant to Article 2(1)(E)(d) of Directive 66/402/EEC; (c) the seed must have been first placed on the market in accordance with Article 2 of this Decision. Article 2 Any seed supplier wishing to place on the market the seeds referred to in Article 1 shall apply to the Member State in which he is established. The Member State concerned shall authorise the supplier to place that seed on the market, unless: (a) there is sufficient evidence to doubt as to whether the supplier is able to place on the market the amount of seed for which he has applied for authorisation; or (b) the total quantity authorised to be marketed pursuant to the derogation concerned would exceed the maximum quantity specified in the Annex. Article 3 The Member States shall assist each other administratively in the application of this Decision. Latvia shall act as coordinating Member State in order to ensure that the total amount authorised does not exceed the maximum quantity specified in the Annex. Any Member State receiving an application under Article 2 shall immediately notify the coordinating Member State of the amount covered by the application. The coordinating Member State shall immediately inform the notifying Member State as to whether authorisation would result in the maximum quantity being exceeded. Article 4 Member States shall immediately notify the Commission and the other Member States of the quantities in respect of which they have granted marketing authorisation pursuant to this Decision. Article 5 This Decision is addressed to the Member States. Done at Brussels, 20 December 2004. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ 125, 11.7.1966, p. 2309/66. Directive as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). (2) OJ L 8, 14.1.2003, p. 10. Decision as last amended by Decision 2003/403/EC (OJ L 141, 7.6.2003, p. 23). ANNEX Species Variety Maximum quantity (tonnes) Secale cereale Kaupo, PuhovÃ anka, Valdai 800